Citation Nr: 1118979	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-45 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to July 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for PTSD, which he essentially contends developed as a result of his service with the United States Navy aboard the USS Vermillion during the Cuban Missile Crisis in October 1962.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

The first McLendon requirement is satisfied by multiple entries in the Veteran's VA medical records indicating that the Veteran may have PTSD.  In particular, the Board notes that a November 2009 VA medical record from the Veteran's psychiatrist lists an assessment of chronic PTSD, while a September 2007 record notes an assessment of probable PTSD.  

The second McLendon element is satisfied by the Veteran's competent lay testimony regarding his in-service stressor.  The Veteran's service treatment records reflect that he was serving aboard the USS Vermillion in October 1962.  He has submitted information from an Internet site describing the USS Vermillion's activities, specifically noting that "Her routine of amphibious exercises and independent ship's exercises continued until the fall of 1962 when she was deployed to the West Indies to support the American quarantine of Cuba during the Cuban Missile Crisis."

As noted above, the third McLendon element has a low threshold.  This threshold is satisfied in the case at hand by an October 2007 VA medical record in which a clinical social worker notes that he and a registered nurse "are aware of pt. with possible PTSD as unresolved via military service experiences during the Bay of Pigs Cuban crisis in 1961." 

However, the Board finds that there is not enough evidence of record to decide the claim.  Therefore, the Board finds that a remand for a VA examination is necessary.  

The Board further notes that, at the Veteran's March 2011 Board hearing, the Veteran's representative requested that records from the VA Medical Center in Minneapolis from December 2008 to the present be obtained.  The Board has reviewed the claims file and notes that it contains some records from both during and after December 2008.  However, the Board further notes that the Veteran has testified to receiving treatment from a specific VA psychiatrist, and has noted that he has seen her approximately a dozen times.  The Board has found only a few records from this individual currently associated with the claims file.  It thus appears that these records are incomplete.  On remand, VA should obtain the outstanding medical records from December 2008 to the present from the Minneapolis VA Medical Center.

In addition, the Veteran also identified private psychiatric records from the early 1970s.  He identified the facility as St. Peter Hospital and the record was held open for 30 days so that the Veteran could attempt to obtain these records.  No such records have been submitted by the Veteran.  On remand, the Veteran should be asked to fill out appropriate release forms so that VA may obtain these records on his behalf.  

Finally, on remand, the AMC should take all appropriate action to verify the location of the USS Vermillion in October 1962.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records, including any records showing psychiatric treatment at the Minneapolis VA Medical Center from December 2008 to the present.  Ensure that those copies are associated with the claims file.

2.  The Veteran should be asked to sign and return release forms authorizing VA to obtain relevant outstanding private medical records.  Specifically, the Veteran should be asked to fill out an authorization form for St. Peter Hospital, where he testified that he received psychiatric treatment in the early 1970s.  The Veteran should also be notified that he may submit these records himself.  The notification requirements of 38 C.F.R. § 3.159(c)(1) should be followed.  VA should issue an initial records request and at least one follow-up request if the initial request yields no response.  If these records cannot be obtained and there is no affirmative evidence that they do not exist, inform the Veteran of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

3.  Take appropriate steps to verify the location of the USS Vermillion during the Cuban Missile Crisis in October 1962.  

4.  Following the above, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of his claimed PTSD.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should report a multi-axial diagnosis pursuant to the DSM-IV, identifying all current psychiatric disorders.  The examiner should expressly diagnose or rule out PTSD.  The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability was incurred or aggravated as a result of the Veteran's military service.  The examiner should opine as to whether the Veteran may be diagnosed with PTSD that is due to reported experiences (specifically, those aboard the USS Vermillion in October 1962) that are consistent with the places, types, and circumstances of the Veteran's service.  Any opinion expressed must be accompanied by a complete rationale.

5.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


